Citation Nr: 0202128	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO. 98-16 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin condition of the 
left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) New 
Orleans, Louisiana, which denied entitlement to service 
connection for a skin disorder of the left foot.  

In June 1999, the Board remanded this matter to the RO for 
further evidentiary development.  The development was 
completed to the extent possible, and the case was returned 
to the Board for further appellate review.

In a July 2000 decision, the Board denied the claim.  
Thereafter, the veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court).  n 
March, the VA Office of General Counsel (Appellee) filed an 
unopposed motion to vacate the Board's decision and remand 
the matters to the Board for re-adjudication in light of the 
recent passage of the Veterans Claims Assistance Act of 2000 
(CAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ 
(2000), citing in part Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In an order dated March 2001, the Court vacated the 
Board's decision and remanded this case for further 
proceedings.

The veteran has, at a September 1997 VA examination, at the 
February 1999 videoconference hearing, and in a statement 
forwarded to the Board on his behalf in November 2001, made 
clear that he is also claiming service connection for a skin 
disorder of the right foot.  This issue is referred to the RO 
for appropriate action.  


FINDING OF FACT

The veteran's skin disorder of the left foot had its onset 
during service.


CONCLUSION OF LAW

A skin disorder of the left foot was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty as a navy corpsman from 
August 1961 to September 1964.  His service medical records 
show a plantar wart on the left foot was pared in July 1962.  
The June 1964 service separation examination noted the feet 
and skin were normal.  

Private medical records from a dermatologist show the veteran 
was treated for numerous skin problems from 1980 to 1994.  In 
June 1980 he was treated for eczema covering his feet.  In 
June 1981 he was evaluated for tinea pedis with a large 
vesicle of an unidentified foot.  In January 1984 it was 
reported that he had hyperkeratotic lesions, and verrucous 
lesions since 1963.  A private medical report, dated in April 
1993, indicates that the veteran was evaluated with a fungus 
involving the feet.  The report notes that he was treated 
with medication.  

On a September 1997 VA dermatology examination, the veteran 
reported a history of problems with his feet since "1953 or 
1954," while in the navy.  He reported episodic eruptions on 
his feet, often associated with stress.  The examiner noted 
that a follow-up culture yielded negative results.  The 
veteran said he was treated with a topical solution with 
significant improvement.  At the time of examination, he had 
complaints of a rough spot on his right leg, and reported 
occasional ringworm associated with the groin area, which was 
not present at the time of examination.  He denied any 
eruptions on his hands.  He denied symptoms of itching 
associated with any of the lesions.  It was noted that the 
veteran reported having two benign lesions earlier removed by 
a private dermatologist.    

On physical examination, slightly thickened, erythematous 
macules were observed on the foot, bilaterally, the great 
toe, and the dorsal surface of the fourth toes.  There was no 
evidence of scaling.  The soles and web spaces were clear, 
with no scales or eruptions present.  Examination also showed 
a slightly xerotic patch in the mid-portion of the right 
thigh.  There were erythematous scaring macules observed on 
the back at sites of recent biopsies.  The diagnostic 
impression was non-specific dermatosis on the feet, now 
resolving with treatment with Lidex; xerosis of the right 
thigh with minimal evidence at that time; and scars on back, 
status post excision.  

The veteran was treated at a VA outpatient clinic on during 
1998 and 1999 for several disorders including tinea pedis.  

During a February 1999 videoconference hearing conducted by 
the undersigned member of the Board, the veteran testified 
that because he served as a hospital corpsman, he often self-
medicated symptoms of his skin condition.  He stated that he 
received approximately three months of training for his MOS.  
He indicated that he was informally treated by physicians 
whom advised him of medications to use for his condition when 
it was not responsive to medications he utilized.  He noted 
that such treatment was not formally documented in his 
service medical records.  The veteran stated that he took 
extra time with his foot care to avoid flare-up of his 
condition.  He stated that the military physicians never 
informed him of a specific diagnosis.  He described flare-ups 
as manifested by an onset of red and crusty appearing 
lesions, which would subsequently open and bleed.  He 
testified that he did not report his foot condition at 
service separation to avoid delay of his discharge, and noted 
that he was not administered a thorough examination at that 
time.  He said that his skin condition was dormant for some 
time, but recurred two or three months following release from 
service due to his use of boots while working in the 
construction field.  He was seen by a private physician, who 
prescribed medications for use at night and during the day.  
His condition improved, but later returned, at which time he 
was seen by another private physician.  He indicated that he 
was unable to recall information regarding the first 
physician, and noted that the second physician had since 
passed away and that his records were no longer available.  

He further reported that he was in receipt of ongoing 
treatment for his skin disorder at the VA medical facility, 
and that he utilizes antibacterial soap, and medication.  He 
indicated that he was careful to take other precautionary 
actions in an effort to prevent flare-ups or infection of 
others.  During episodes of flare-ups, he experiences 
symptoms of discoloration, occasional swelling, cracking, and 
pain associated with the feet, particularly when wearing 
boots.  The veteran indicated that his current symptomatology 
was consistent with symptoms he experienced during service.  
He acknowledged that a diagnostic assessment was not made 
regarding his foot condition during service.

In an October 2001 statement a fellow sailor reported that he 
noticed that the veteran had an infected foot during service 
in 1964.  He could not recall which foot was involved.

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The implementing regulations were 
adopted on August 29, 2001. 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The RO has not had the opportunity to review the veteran's 
claim in conjunction with the new legislation.  Nevertheless, 
in view of the Board's judgment in this case, the Board finds 
that the veteran is not prejudiced by this decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service. 38 U.S.C.A. 
§§  1110, 1131 (West 1991 & Supp. 2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2001).

The crux of the veteran's contention is that he had a skin 
condition of his feet during service, that he treated the 
condition himself without having entries made in his service 
medical records.  The Board accepts his testimony as 
competent and credible in this regard and finds it consistent 
with his occupational specialty of a corpsman.  Additionally, 
a fellow sailor has also supported his testimony.  Moreover 
the veteran has testified that he has had an intermittent 
skin condition of the feet since service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

The objective evidence in this regard is scanty for reasons 
explained by the veteran at the videoconference, but there is 
evidence of treatment for various disorders of the left foot 
in the 1980's and 1990's.  Additionally, when he was treated 
by a private physician in January 1984, many years prior to 
his current claim, it was reported that he had skin problems 
since 1963.  The September 1997 VA dermatology examination 
confirmed the presence of a skin disorder of the left foot. 

For the above reasons, the Board finds that the evidence is 
in relative equipoise as to whether the veteran's current 
skin disorder of the left foot had its onset during service 
which raises the benefit of the doubt doctrine.  Under such 
circumstances, the benefit of the doubt is in favor of the 
veteran.  38 C.F.R. § 3.102 (2001).  Accordingly, service 
connection for a skin disorder of the left foot is warranted.


ORDER

Entitlement to service connection for a skin disorder of the 
left foot is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

